DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/21/2022 has been entered. Claims 1, 5, 7 and 12 have been amended. Claims 4, 8-11 and 15 have been cancelled. Claims 1-3, 5-7, 12-14 and 16-17 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 09/08/2022.
Specification
The substitute specification filed 09/21/2022 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the filament has an elongation at break of 41 %". However, “elongation” is an art specific term which attributes on the basis of an elongation at a specific load, the stretchability of a material. Additionally, the measurement is obtained by a testing method which is specific to the material being used. As the written description and claims while enabling for a percent elongation, are silent to a specific load at which the claimed percent elongation occurs; the aforementioned limitations is indefinite for failing to particularly point out the conditions for which the elongation percentage occurs.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-3, 5, 12-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP 2014-125082 – of record), in view of Svenson (US 2,138,310 – of record), in view of Miyazaki (JP 2013-193577 A).
Regarding claim 1, Ko teaches a non-pneumatic tire [0001], comprising:
An attachment/mounting body 11 that has a center axis O [0029], which reads on a hub that has a central axis;
Ring members 12 – (construed as a first radial end), 13-14 – (construed as a second radial end) that are radially outward from the mounting body 11 and contain connecting member 15, the connecting member is in the form of spokes [Fig. 2], which reads on a supporting structure located outward from the hub in a radial direction, wherein the supporting structure has a spoke that is one of a plurality of spokes of the supporting structure;
Case bodies 31-32 which are radially outward of the supporting structure [Fig. 1], which reads on a shear band located outward from the supporting structure in the radial direction; 
A tread member 16 which is radially outward of the case bodies, which reads on a tread located outward from the shear band in the radial direction; and
A conductive body 40 that extends from a first radial end 12 of the ring member 14 to a second radial end 13 of ring member 14, and the radial end 12 is closer to the central axis O than radial end 13, and 40 is a current carrying material [Fig. 5], [0045]. The conductive body 40 is sandwiched between case bodies 31-32 and coaxial with ring members 12-13 to create a unitary tire structure [Fig. 3], [0046] - which reads on an electrically conductive static discharge element that is carried by the spoke of the supporting structure.
Ko is does not explicitly teach the static discharge element is free from engagement with successive ones of the plurality of spokes, wherein a portion of the spoke that extends from a first radial end of the supporting structure to a second radial end of the supporting structure has less electrical conductivity than the static discharge element; or the static discharge element is a filament as a polymeric strand and conductive carbon. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since:
Svenson discloses a wire/lead 17/21 which is soldered to the rim 26 and grounded to the frame of the vehicle – (thus the wire/lead is construed as a static discharge element as the construction thereof, i.e. grounding to the frame of the vehicle functions as a member capable of discharging static electricity). The wire/lead 17/21 is at least carried by the hollow spoke 22 while not being attached thereto – (thus is construed as the static discharge element is free from engagement with successive ones of the plurality of spokes, wherein a portion of the spoke that extends from a first radial end of the supporting structure to a second radial end of the supporting structure). As to the supporting structure has less electrical conductivity than the static discharge element. This is at least implied in the construction of the wire/lead being carried by the hollow spoke supporting structure. That is, one of ordinary skill would readily understand there is no need to use an insulated bolt 24 or current carrying wire/lead, if the hollow spoke supporting structure were formed of conductive materials.
And the use of a conductive material as polymer does not structurally distinguish over the current-carrying polymer of the prior art. One of ordinary skill would form Ko’s conductive body as such without restrictions, as the claim does not provide structure which precludes viewing the resin/polymer conductive bodies of Ko in the form of a filament as a polymeric strand and conductive carbon. In any event, Miyazaki discloses a pneumatic tire which is easily discharged by static electricity, excellent in fuel consumption performance, and excellent in productivity, see page 27 paragraph 11. The tire is configured to have a cord 72 comprising a conductive filament portion 72a formed of carbon steel – (construed as conductive carbon) and nonconductive filament portion 72b formed of nylon), see page 31 paragraph 11 – page 32 paragraph 2. And the conductive filament 72a is spirally wound around the nonconductive portion 72b at a predetermined pitch – (construed as the polymeric strand is nylon monofilament, and wherein the polymeric strand is suffused with the conductive carbon).
Regarding claims 2-3, the claimed configuration would have been obvious to one of ordinary skill in the art at the time of the invention since: the spokes 21-22 have first and second radial terminal ends which terminate at the first and second terminal radial ends of the ring members 12-13 (the spokes radiate outward from a ring 12 which engages the mounting body 11 towards ring 13 which engages the case body 31/32 [Fig. 3]; which reads on the supporting structure has an inner interface ring, the first radial end has a first terminal end of the inner interface ring that engages the hub; and an outer interface ring, the second radial end has a second terminal end of the outer interface ring that engages the shear band; and the spoke extends from the inner interface ring to the outer interface ring in the radial direction.
Regarding claims 12-13, the patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claims 16-17, modified Cron further discloses the portion of the spoke forms a circumferential side face of the spoke that is a forward terminal side of the spoke in the circumferential direction, and wherein the forward terminal side of the spoke is free from engagement with the static discharge element, see Svenson FIG. 1; and wherein the static discharge element extends from the first radial end of the supporting structure to the second radial end of the supporting structure, see Svenson FIG. 1.

Ko and Lytle
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP 2014-125082 – of record), in view of Svenson (US 2,138,310 – of record), in view of Miyazaki (JP 2013-193577 A), as applied to claim 1 above, and further in view of Lytle (US 2,324,589 – of record). 
Regarding claim 9, modified Ko does not explicitly disclose the static discharge element is provided as an electrically conductive paint. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so since: a conductive material such as paint does not structural distinguish over the current-carrying polymer of the prior art. Moreover, Lytle teaches a wheel having a conducting material coated fabric 6, 9, is formed on the wheel to discharge static electricity, which reads on the claimed conductive paint. 

Ko and Takahashi
Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP 2014-125082 – of record), in view of Svenson (US 2,138,310 – of record), in view of Miyazaki (JP 2013-193577 A), as applied to claim 1 above, and further in view of Takahashi et al. (US 2008/0006356 – of record). 
Regarding claims 8, 10, modified Ko does not explicitly disclose the static discharge element is provided as an elastic electrically conductive tape, a strip of electrically conductive polymer. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so since: a conductive material as a tape, polymer does not structural distinguish over the current-carrying polymer of the prior art. Moreover, Takahashi teaches a hybrid rubber tape having a conductive rubber part and a less-conductive rubber part for discharging static electricity [abstract]; which reads on the claimed electrically conductive tape and electrically conductive polymer.

Cron and Sugitani
Claims 1-3, 7, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cron (US 2013/0048174 – of record), in view of Sugitani et al. (JP 2017001602 – of record), in view of Svenson (US 2,138,310 – of record), in view of Miyazaki (JP 2013-193577 A). 
Regarding claim 1, Cron teaches a non-pneumatic tire [0010], comprising:
A hub 130 that one of ordinary skill in the art would understand has a center axis, due to the circular design thereof [0021], which reads on a hub that has a central axis;
An interface element 124, 126, and spokes 122 [0021], [FIG. 3], which reads on a supporting structure located outward from the hub in a radial direction, wherein the supporting structure has a spoke;
A shear layer 114 that is radially outward of the upper interface 126 [0021], [FIG. 3], which reads on a shear band located outward from the supporting structure in the radial direction; and
A tread portion for contacting the ground [0021], [FIG. 3], which reads on a tread located outward from the shear band in the radial direction.
Cron is silent to the static discharge element. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the tire with the static discharge element in the claimed manner since: 
Sugitani teaches it is desirable for a non-pneumatic tire to discharge static electricity of a vehicle smoothly to the road surface [0005]. The tire is configured such that a second portion 6, connecting portion 4 and inner circumferential/peripheral portion 3 are formed of a resin containing short carbon fibers. And thereby the electrical resistance is lowered and the static electricity is smoothly transmitted to the road surface through the wheel [0009]. Moreover, the carbon fibers f is carried by the connecting portion 4 (construed as a spoke) [FIG. 2].
And Svenson discloses a wire/lead 17/21 which is soldered to the rim 26 and grounded to the frame of the vehicle – (thus the wire/lead is construed as a static discharge element as the construction thereof, i.e. grounding to the frame of the vehicle functions as a member capable of discharging static electricity). The wire/lead 17/21 is at least carried by the hollow spoke 22 while not being attached thereto – (thus is construed as the static discharge element is free from engagement with successive ones of the plurality of spokes, wherein a portion of the spoke that extends from a first radial end of the supporting structure to a second radial end of the supporting structure). As to the supporting structure has less electrical conductivity than the static discharge element. This is at least implied in the construction of the wire/lead being carried by the hollow spoke supporting structure. That is, one of ordinary skill would readily understand there is no need to use an insulated bolt 24 or current carrying wire/lead, if the hollow spoke supporting structure were formed of conductive materials.
Thus, updating the tire of Cron with the disclosures of Sugitani and Svenson would provide the Cron’s tire with a beneficial means for discharging static electricity in a conventionally known manner.
And the use of a conductive material as polymer does not structurally distinguish over the current-carrying polymer of the prior art. One of ordinary skill would form Ko’s conductive body as such without restrictions, as the claim does not provide structure which precludes viewing the resin/polymer conductive bodies of Ko in the form of a filament as a polymeric strand and conductive carbon. In any event, Miyazaki discloses a pneumatic tire which is easily discharged by static electricity, excellent in fuel consumption performance, and excellent in productivity, see page 27 paragraph 11. The tire is configured to have a cord 72 comprising a conductive filament portion 72a formed of carbon steel – (construed as conductive carbon) and nonconductive filament portion 72b formed of nylon), see page 31 paragraph 11 – page 32 paragraph 2. And the conductive filament 72a is spirally wound around the nonconductive portion 72b at a predetermined pitch – (construed as the polymeric strand is nylon monofilament, and wherein the polymeric strand is suffused with the conductive carbon).
Regarding claims 2-3, the claimed configuration would have been obvious to one of ordinary skill in the art at the time of the invention since: the spokes 122 have first and second radial terminal ends which terminate at the first 124 and second 126 terminal radial ends of the interface elements. And the interface elements 124, 127 engage the hub and shear layer respectively [Fig. 3]; which reads on the supporting structure has an inner interface ring, the first radial end has a first terminal end of the inner interface ring that engages the hub; and an outer interface ring, the second radial end has a second terminal end of the outer interface ring that engages the shear band; and the spoke extends from the inner interface ring to the outer interface ring in the radial direction.
Regarding claim 7, the claimed configuration would have been obvious to one of ordinary skill in the art at the time of the invention since: the claimed configuration is addressed above and one would readily consider a carbon fiber to be a filament and the fiber is located within the build matrix of the connecting portion 4/spoke. 
Regarding claim 14, the claimed composition would have been obvious to one of ordinary skill in the art at the time of the invention since: modified Cron teaches as background it is common to have the web spokes be made of polyurethane Cron- [0002], the interfacing elements 124, 126 and spokes 122 are a monolithic structure Cron- [0021], and Sugitani teaches the plurality of carbon fibers are electrically conductive Sugitani- [0009].
Regarding claims 16-17, modified Cron further discloses the portion of the spoke forms a circumferential side face of the spoke that is a forward terminal side of the spoke in the circumferential direction, and wherein the forward terminal side of the spoke is free from engagement with the static discharge element, see Svenson FIG. 1; and wherein the static discharge element extends from the first radial end of the supporting structure to the second radial end of the supporting structure, see Svenson FIG. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749